Citation Nr: 0608176	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
to include for purposes of receiving VA outpatient dental 
treatment.

2.  Entitlement to a rating in excess of 10 percent prior to 
February 2, 2005, and a rating in excess of 30 percent from 
February 2, 2005, for Schamberg's disease of the lower 
extremities. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing); a copy of the transcript is in the record.

In May 2003 and August 2004, the Board remanded the above 
issues for additional development.  The matter is now before 
the Board for further appellate consideration.

The issue of entitlement to higher ratings for Schamberg's 
disease of the lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  Asserted dental conditions were not the result of dental 
trauma in service; the veteran received a complete dental 
examination and treatment within 90 days of service 
discharge, filed a claim within one month of service 
discharge for dental treatment purposes, which was granted in 
January 1955, and received one time dental treatment; the 
veteran's current claim was filed in September 1999.


CONCLUSION OF LAW

Entitlement to service connection for a dental condition for 
purposes of payment of disability compensation or for 
purposes of receiving VA outpatient dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107, 
7104(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that in compliance with the Board's remands, 
VA notice of what was needed to establish entitlement to 
compensation for dental disorders or treatment and what VA's 
and the claimant's responsibilities for supplying evidence 
was provided in letters dated in June 2003, August 2004 and 
June 2005 and an August 2002 statement of the case, the 
veteran was examined in March 2005, and the veteran's claim 
was readjudicated and supplemental statements of the case 
were issued in April 2004 and October 2005.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's remands with regard to the issue discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed prior to the 
VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini v. 
Principi, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The reasons and bases of the statement of the 
case and supplemental statements of the case and the various 
duty to assist and VA notice letters specifically explained 
to the appellant what the evidence must show in order to 
establish entitlement to service connection for dental trauma 
or entitlement for dental treatment.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  But VA is not 
required to provide assistance to the claimant or notice of 
the information and evidence necessary to substantiate a 
claim where a claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  Moreover, in light of the Board's 
determination that the claim is barred as a matter of law no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 
3, 2006).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide his 
appeal with regard to a dental disorder.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Under 38 U.S.C.A. § 1712 (West 2002 & Supp. 2005) outpatient 
dental services and treatment, and related dental supplies, 
may be furnished for a dental condition or disability when 
certain enumerated conditions are met.  Under the holding in 
Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for 
service connection is also considered a claim for VA 
outpatient dental treatment.

VA regulations regarding dental disorders were revised, 
effective June 8, 1999, just prior to the submission of the 
veteran's claim in September 1999.  See 64 Fed. Reg. 30,392 
(June 8, 1999).  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected  solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. 
§§ 3.381, 17.161 (2005).  At the time of the veteran's 
separation examination, he was noted to be in Class II for 
dental rating purposes.  Under 38 C.F.R. § 17.161(b)(2), 
those veterans have a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (1) they were discharged under conditions other than 
dishonorable from a period of active military service of not 
less than 180 days; (2) application for treatment was made 
within one year after such discharge; and (3) a VA dental 
examination is completed within 14 months after discharge, 
unless delayed through no fault of the veteran.  Dental 
disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. 4.150 (2005).  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2005).
 
The veteran's service medical records and DD Form 214 shows 
that he served for more than 180 days, from January 1950 to 
November 1954; that he was given an honorable discharge; that 
he was provided dental care within 90 days prior to 
separation; and that a February 1955 VA dental examination 
did not show the need for treatment.  In November 1954, the 
veteran filed a dental treatment claim.  In January 1955, the 
RO granted service connection for treatment purposes only for 
teeth nos. 1, 3, 6, 8, 12, 19, 20, 28, and 32.

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in January 2003, the veteran testified 
that while serving on active duty he experienced bad oral 
hygiene that resulted in dental problems.  He stated that all 
of his teeth have been crowned and that he was not in need of 
dental treatment.  The veteran further testified, in effect, 
that he was seeking service connection for a dental disorder 
for future dental treatment.  

As the March 2005 VA dental examiner noted in an examination 
report and addendum, the veteran went to VA for dental care 
as a Class II outpatient and his one-time dental care was 
completed.  A review of the veteran's claims file and the 
veteran confirmed during his testimony that he did not suffer 
any dental trauma, only bad oral hygiene, during service.  He 
added that he did not require any dental treatment at that 
time but was applying for possible future treatment.  The 
examiner reported that the veteran has minor periodontal 
problems (gingivitis) with teeth nos. 2, 3 and 20 and that he 
might need a new crown on tooth no. 20, but he does not meet 
the eligibility rules for VA dental care.  

In view of the foregoing, the Board must deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation and for purposes of 
entitlement to VA outpatient dental treatment.  The dental 
conditions such as what the veteran has (restorations of 
carious teeth and periodontal disease) are service 
connectable only for treatment purposes (one time only), not 
for compensation purposes.  As noted above, the veteran has 
already availed himself of his one time treatment benefits 
and he did not sustain any dental trauma in service.  It is 
neither claimed nor shown that the veteran's restorations of 
caries or periodontal disease are due to a combat wound or 
other service trauma, as required for Class II(a) treatment.  
The veteran does not claim nor does the evidence show that he 
has a dental condition, which is professionally determined to 
be associated with and aggravating an established service-
connected disability.  Therefore, eligibility under the 
criteria for Class III dental treatment is not shown.  
Furthermore, it is neither claimed nor shown that the veteran 
meets any of the other dental treatment eligibility 
categories set forth in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  The Board is bound by the regulations of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's appeal as to this issue is denied.


ORDER

Service connection for a dental condition, to include for 
purposes of receiving VA outpatient dental treatment, is 
denied.


REMAND

Review of the evidentiary record shows that in a March 1999 
rating decision and an October 2005 rating decision issued in 
November 2005, the RO assigned 10 and 30 percent ratings for 
the veteran's Schamberg's disease effective from September 
25, 1998 and February 2, 2005, respectively.  During the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, when a higher disability rating is granted on appeal, 
and it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so. 

Further, in a December 2005 VA Form 21-4138, the veteran 
indicated that he had recently been treated for Schamberg's 
disease of the lower extremities at the Redding VA medical 
facility.  Thus, the case must be remanded to obtain copies 
of recent VA treatment records. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an earlier effective date for 
grant of  a higher disability rating, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006), 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should obtain missing records 
for treatment of the appellant from the 
Redding VA outpatient treatment clinic 
from June 2005 to the present.  If 
records are unavailable, please have the 
VA clinic so indicate.

3.  After completion of the above, and 
any additional development deemed 
necessary, the VA should readjudicate the 
appellant's increased rating claim.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


